Citation Nr: 0710233	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  00-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the claimed residuals 
of blood clots of the leg.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946 and from September 1950 to May 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the RO.  

In October 2000, the veteran testified at a hearing before a 
VA hearing officer at the RO.  

The Board remanded this appeal back to the RO in December 
2003 and December 2006 for further development of the record.  

The veteran also testified before the undersigned Veterans 
Law Judge (VLJ) in a hearing at the RO in March 2007.  

Pursuant to a March 2007 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDINGS OF FACT

1.  The currently demonstrated deep vein thrombosis (DVT) and 
superficial vein thrombophlebitis of the right lower 
extremity is shown as likely as not to have been due to an 
episode of trauma sustained during the veteran's period of 
active service in World War II.  

2.  The currently demonstrated DVT and superficial vein 
thrombophlebitis of the left leg is not shown to be due to an 
episode of injury or claimed radiation exposure or to be 
related to another event or incident of the veteran's periods 
of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by DVT and superficial vein 
thrombophlebitis of the right lower extremity is due to a 
right leg injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

2.  The veteran's disability manifested by DVT and 
superficial vein thrombophlebitis of the left lower extremity 
is not due to disease or injury that was incurred in or 
aggravated by service: nor it be presumed to have been 
incurred therein; nor may it be presumed to have been due to 
radiation exposure in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal and finds that all appropriate 
development has been undertaken in this case.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

To the extent the action taken hereinbelow is favorable to 
the veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the service medical records and 
observes that they are devoid of complaints or findings of an 
injury involving either lower extremity.  

Subsequent to service, the veteran is shown to have received 
treatment for suspected phlebitis in a private medical 
facility in November 1981 after injuring his left ankle.  The 
veteran was placed on therapy with Coumadin and on discharge 
had no complaints.  The final diagnosis was that of possible 
phlebitis and contusion left ankle.  

In a February 1998 VA medical facility treatment record, the 
veteran complained of having increasing pain in the left 
calf, knee and proximal thigh.  

On examination, the veteran was noted to have left calf 
tenderness to palpation with the tenderness extending into 
the left distal thigh.  

The Doppler examination of his left lower extremity was 
positive for DVT.  The veteran was admitted for acute 
anticoagulation.  The final diagnosis was that of acute DVT, 
left lower extremity.  

In a June 1998 VA treatment record, the examiner noted the 
veteran's history of DVT of the left lower extremity.  While 
the veteran did not display evidence of acute DVT in either 
lower extremity on examination, he still demonstrated 
thrombosis of a major posterior calf vein and residual venous 
valvular reflux affecting the left superficial femoral deep 
vein.  

In a January 1999 treatment record, the veteran complained of 
having pain and swelling in his right ankle.  He noted a 
history of phlebitis in the right leg.  

In a July 2005 treatment record, the veteran complained of 
pain in his legs.  He thought his phlebitis had returned, but 
did not think it was anything deep.  The veteran had 
superficial phlebitis of the right leg with no other acute 
findings.  He was diagnosed with superficial phlebitis of the 
lower extremity.  He was instructed to apply heat to the 
affected area 4 times daily.  

Corresponding venous Doppler findings revealed old 
recannulized DVT within the right tibial and gastrocemius 
veins; old recannulized DVT within the left popliteal and 
tibial veins; and old recannulized superficial vein 
thrombophlebitis within the right lesser saphenous vein.  

In a September 2006 VA treatment record, the examiner noted 
the veteran's history of DVT and thrombophlebitis.  

The veteran admitted to suffering trauma to his right arm and 
leg toward the end of his period of service.  The examiner 
opined that the trauma might be related to the DVT that he 
developed in the extremities thereafter.  

The VA specialist in vascular surgery opined that the DVT of 
the right lower extremity was most likely associated with 
trauma to the leg.  The VA examiner added that there was no 
clear evidence that radiation increased the incidence of 
thrombophlebitis and that he was not aware of an association.  

In the hearings conducted in October 2000 and March 2007, the 
veteran offered testimony to the effect that he received 
extensive treatment for right leg manifestations due to an 
injury sustained while he was on active duty during World War 
II, was treated for venous manifestations involving the right 
leg shortly after that period of service and was hospitalized 
by VA a right leg blood clot in 1956.  

Based on its review of the evidentiary record and the 
veteran's credible hearing testimony and lay statements 
regarding his right leg manifestation in service and 
thereafter, the Board finds the evidence to be in relative 
equipoise in showing that his current disability manifested 
by DVT and superficial vein thrombophlebitis of the right 
lower extremity is as likely as not is the result of an 
injury sustained during the veteran's period of his active 
service.  

As a layperson, the veteran is certainly competent to testify 
in regard to the onset and continuity of symptomatology, 
including pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  

By extending the benefit of the doubt to the veteran, service 
connection for DVT and superficial vein thrombophlebitis of 
the right lower extremity is warranted.  See 38 C.F.R. 
§ 3.303(d).  

Absent supporting testimony or convincing statements 
regarding any left leg manifestations in service or for many 
years thereafter, the Board finds no basis for concluding 
that any claimed left leg blood clots of the left leg are due 
to any event or incident of the veteran's period of active 
service.  

There also is no competent evidence to support the veteran's 
assertions that any current left leg disability is due to 
radiation exposure during either period of active service.  

Hence, service connection for the currently demonstrated DVT 
and superficial vein thrombophlebitis of the left lower 
extremity is not warranted.  



ORDER

Service connection for DVT and superficial vein 
thrombophlebitis of the right lower extremity is granted.  

Service connection for claimed blood clots of the left leg is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


